Citation Nr: 0902074	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  03-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and post-traumatic 
stress disorder (PTSD) due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January to September 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

As support for her claim, the veteran testified at a hearing 
in June 2005 at the Board's offices in Washington, DC 
(Central Office hearing) before the undersigned Veterans Law 
Judge (VLJ).  During the hearing the veteran submitted 
additional evidence and waived her right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2008).

In August 2005, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration.  In October 2008, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claim and returned the file to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran has the required DSM-IV diagnosis of PTSD, 
but her alleged sexual assault stressor, the sole basis of 
her claim for this condition, has not been independently 
verified to have occurred to support this diagnosis.

2.  There is clear and unmistakable evidence the veteran had 
an acquired psychiatric disorder, specifically depression, 
prior to her military service, and there also is clear and 
unmistakable evidence this pre-existing disorder was not 
permanently exacerbated during her military service beyond 
its natural progression, resulting in additional disability.

CONCLUSIONS OF LAW

1.  The veteran's pre-existing acquired psychiatric disorder, 
exclusive of PTSD, was not chronically aggravated by her 
military service.  38 U.S.C.A. §§ 1111, 1132, 1137, 1153, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2008).

2.  In addition, the veteran's PTSD was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.



In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2005.  That letter informed her of the evidence 
required to substantiate her claim and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that April 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO/AMC went back and readjudicated the claim in the 
October 2008 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.

Moreover, the RO sent another Dingess letter in October 2008, 
concurrently with the October 2008 SSOC, and there has been 
no reason to again go back and readjudicate the claim, such 
as in another SSOC, because the veteran has not submitted any 
additional evidence in response to that additional Dingess 
notice.  38 C.F.R. §§ 19.31, 19.37 (West 2002 and Supp. 
2007).  That is to say, the absence of another SSOC after the 
most recent notice is not prejudicial because the result of 
such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

Notably, VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  
Here, the veteran received specific notice, in letters sent 
by the RO/AMC in April and July 2006, explaining the evidence 
necessary to corroborate a stressor during service to support 
her claim for service connection for PTSD based on a personal 
assault, pursuant to 38 C.F.R. § 3.304(f)(3).  This 
requirement is consistent with the VCAA's duty to inform her 
of the information and evidence needed to substantiate her 
claim.  See 38 C.F.R. § 3.159(c).



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained her service treatment records 
(STRs), service personnel records (SPRs), SSA disability 
records and identified private treatment records.  

In that regard, her representative contends, in the December 
2008 informal hearing presentation, that the AMC did not 
comply with the August 2005 Board remand by obtaining private 
records from Forest Hospital (or now, possibly, 
Marville/Scott Nolan Center), Washington Adventist Hospital, 
and Dr. S.C, as well as the Board's instruction to request 
clarification from Dr. S.C. on the reasons and bases for 
prior opinions concerning etiology of her acquired 
psychiatric disorder.  However, a review of the record shows 
that the RO did attempt to contact these providers, but has 
been unable to obtain the records due to failure by the 
veteran to provide appropriate assistance in those tasks.  
Indeed, the veteran provided an inadequate address for Dr. 
S.C. on the most recently submitted form for Authorization 
and Consent to Release Information (Authorization) (VA Form 
21-4142), required in obtaining private treatment records.  
Moreover, her previously submitted Authorization forms for 
the above private providers expired.  Indeed, each respective 
release is only valid for 180 days, and more than that period 
of time has elapsed.  Although the RO/AMC notified the 
veteran as to this matter in July 2008, requesting her to 
again submit Authorization forms, she has apparently refused.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  

The RO also arranged for a VA psychiatric compensation 
examination for a medical nexus opinion concerning the nature 
and cause of her acquired psychiatric disorder - including, 
in particular, in terms of whether it is attributable to her 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
addition, even though that examination did not consider the 
veteran's more recent contentions of MST causing PTSD, there 
is no reason for a further VA compensation examination to 
again assess the nature and etiology of her psychiatric 
disorder, especially PTSD.  The standards of the Court's 
decision in McLendon, 20 Vet. App. 79, have not been met.  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Significantly, her sole alleged PTSD stressor was stated to 
have occurred before her period of active military service, 
in October 1980.  See her May 2006 PTSD stressor statement 
and August 2006 supporting statement.  Since she has not 
indicated any other verifiable stressors that occurred during 
service, there is no basis for substantiating her PTSD claim.  
The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for an 
Acquired Psychiatric Disorder, including Bipolar Disorder and 
PTSD due to MST

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

A.  PTSD due to MST

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2008).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  



The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
her alleged stressor is combat-related, then her lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided her testimony 
is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b);; 38 C.F.R. § 3.304(d); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

If, on the other hand, VA determines either that the veteran 
did not engage in combat with the enemy or that she did 
engage in combat, but that the alleged stressor is not combat 
related, then her lay testimony, by itself, is insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain credible supporting evidence 
that corroborates her testimony or statements.  Cohen v. 
Brown, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Moreover, after-the-fact medical nexus evidence cannot be the 
sole evidence of the occurrence of the claimed stressor.  
Moreau, 9 Vet. App. at 396.  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  Rather, an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  For example, in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.

Furthermore, medical opinions in cases of personal assault 
for PTSD are exceptions to the general rule discussed in 
Moreau that an opinion by a medical professional based on a 
post-service examination cannot be used to establish the 
occurrence of a stressor.  See Patton v. West, 12 Vet. App. 
272, 277 (1999).  See also 38 C.F.R. § 3.304(f)(3); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  
Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In these situations, it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  The victims 
of this type of trauma may not necessarily report the full 
circumstances of it for many years after it occurred.  Thus, 
when a PTSD claim is based on a personal assault in service, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3); see also Patton, 12 
Vet. App. at 277 and YR v. West, 11 Vet. App. 393, 398-99 
(1998).  

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  



The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (veteran alleged that his sergeant kicked him down 
a set of stairs).  

The Court advised that the portions of the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c, provide 
"guidance on the types of evidence that may serve as 
'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a 
personal assault during military service."  Patton, 12 Vet. 
App. at 277.  The Court held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations [indeed, this is now codified at 
38 C.F.R. § 3.304(f)(3)], and therefore, they bind VA 
decisions.  YR v. West, 11 Vet. App. at 398-99; Patton, 12 
Vet. App. at 272.

Moreover, VA itself has defined personal assault very broadly 
to include an event of human design that threatens or 
inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).  

As a consequence, it is important to address and consider the 
applicability, or at least the potential applicability, of 
38 C.F.R. § 3.304(f)(3) in claims of entitlement to service 
connection for PTSD where the appellant describes any type of 
action or occurrence that could generally be described as 
constituting an "assault" or "harassment" during service, 
even if it is unclear whether the appellant is actually 
claiming PTSD based on that alleged assault or harassment.  



The veteran has received the required DSM-IV diagnosis of 
PTSD.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); See also 
38 C.F.R. § 3.304(f).  Indeed, her treating psychologist, Dr. 
S.C., made this diagnosis in June 2002.  She was also 
hospitalized for mental illness at Sheppard Pratt hospital 
during August to September 1995 and again diagnosed with 
PTSD, per DSM-IV standards, by Dr. C.A.

The determinative issue, then, is whether there is sufficient 
evidence for concluding that any alleged stressor actually 
occurred during service, and if so, whether there also is 
medical evidence linking her PTSD diagnosis to at least one 
confirmed stressor.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, 
unfortunately, it is in this critical respect that 
the veteran's claim for PTSD fails.

The sole basis of the veteran's claim for PTSD is military 
sexual trauma (MST).  She says that, in October 1980, her 
military recruiter, identified only as Petty Officer [redacted], 
raped her at the recruiter's home.  She further alleges that 
she was on the delayed entry program and told an unidentified 
nurse at a local hospital about the incident.  A buddy 
statement from C.W. indicates the veteran repeated this story 
on several occasions.



Unfortunately for the claim, however, this alleged stressor 
did not occur during the veteran's period of active military 
service from January to September 1981, inasmuch as even she 
acknowledges it occurred prior to that - in October 1980.  
There also is no indication of other PTSD stressors during 
her service, or of any 
in-service diagnosis of a stress-related mental illness, 
keeping in mind that VA did not adopt the PTSD nomenclature 
until 1980 or thereabouts.  So without credible supporting 
evidence that a claimed stressor actually occurred during her 
service, as opposed to before her enlistment, she fails to 
meet an essential requirement for service connection for 
PTSD.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  As such, the claim for 
service connection for PTSD, including based on MST, must be 
denied as it is unsubstantiated.

B.  Bipolar Disorder or other Acquired Psychiatric Disorder, 
not Including PTSD

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 
1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the 
provisions of 38 U.S.C.A. § 1132, the wartime provisions of 
38 U.S.C.A. § 1111 shall be applicable in the case of any 
veteran who served in the active naval service after December 
31, 1946.  38 U.S.C.A. § 1137 (West 2002).  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

A preliminary consideration for the Board, then, is whether 
the presumption of soundness attached to the veteran upon 
entering service.  She had a military entrance examination in 
September 1980, before starting active duty.  Her self-
reported history did not include any indication of previous 
psychiatric treatment, and although not determinative to this 
claim, she stated she was not homosexual (a reason for her 
later administrative discharge, as discussed later).  Most 
significantly, though, the clinical findings of the entrance 
examiner were silent regarding any psychiatric disorder 
as a pre-existing disorder.  Thus, without any such notation 
of an acquired psychiatric disorder within the meaning of 
38 C.F.R. § 3.304(b)(1), the presumption of soundness 
attached upon the veteran's entrance into service in January 
1981.  See Bagby, 1 Vet. App. at 227.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.  

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the non-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

As for rebutting this presumption of soundness, the Board 
finds clear and unmistakable evidence of pre-existing 
acquired psychiatric disorder to do this.  
In July 1981, only several months after entering service, the 
veteran sought psychiatric treatment for complaints of 
depression and suicidal thoughts (and also revealed she was a 
lesbian).  Service clinicians diagnosed her at that time with 
depression.  She admitted that she had a history of 
depression, was sexually abused by her father since age 11, 
and that she had attempted suicide at age 16, all of those 
unfortunate incidents before entering the military.  Also, 
significantly, her STRs further show she admitted being 
psychiatrically hospitalized for depression for one month at 
age 16, for one more month at age 17, and for four months at 
age 18.  Following this additional treatment mentioned in 
service, her SPRs reveal that she was administratively 
discharged from the Navy by reason of misconduct because of 
fraudulent enlistment due to concealment of pre-service 
homosexuality and psychiatric hospitalization prior to 
enlistment.  She was finally separated from service in 
September 1981, after serving only a relatively few months.  



Importantly, the August 2003 VA compensation examiner 
diagnosed the veteran with then current bipolar, 
dissociative, and anxiety disorders.  But after reviewing the 
veteran's STRs and considering her reported history, the 
examiner concluded the veteran had significant psychiatric 
problems prior to entering military service, "as evidenced 
by her multiple hospitalizations, reported self-cutting at 
age 13, suicide attempt at age 16, dissociative episodes, and 
trauma-related psychotic reactions (i.e., seeing and talking 
to Lizzie Borden)."  The examiner therefore found it "more 
likely than not that [her] condition existed prior to 
service."

So the Board finds that her STRs and SPRs, along with the 
examiner's opinion, provide the required clear and 
unmistakable evidence that an acquired psychiatric disorder 
- namely, depression, pre-existed service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  See also 38 C.F.R. § 3.303(c) 
indicating that, in regards to pre-service disabilities noted 
in service, there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and that when in accordance with these principles 
existence of a disability prior to service is established no 
additional or confirmatory evidence is necessary.  Section 
3.303(c) goes on to indicate this determination includes 
situations where the manifestation of symptoms of chronic 
disease from the date of enlistment, or so close thereto, 
that the disease could not have originated in so short a 
period will establish pre-service existence thereof.

Consequently, the Board now turns to the requirement that VA 
also must show by clear and unmistakable evidence that the 
veteran's pre-existing acquired psychiatric disorder was not 
aggravated by her military service beyond its natural 
progression, in order to fully rebut the presumption of 
soundness.  See again VAOGCPREC 
3-2003.

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence 
of a temporary flare-up, without more, does not satisfy the 
level of proof required of a non-combat veteran to establish 
an increase in disability).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).



Here, the Board finds clear and unmistakable evidence that 
the veteran's 
pre-existing acquired psychiatric disorder was not aggravated 
by her period of active military service beyond the natural 
progression of the disease.  Concerning this, the August 2003 
VA examiner found that "it is more likely than not that 
[her] condition existed prior to service, and that [she] did 
not become significantly impaired until several years 
following her discharge, in the mid to late 1990s."  
Moreover, "despite early onset symptoms, [the veteran] 
appears to have functioned quite well following her discharge 
from the military...so, it does not appear that her military 
experience exacerbated her psychiatric condition."

So although there was psychiatric treatment, albeit limited, 
during service for the pre-existing depression, there is 
clear and unmistakable evidence of no permanent (meaning 
chronic) increase in this underlying disability during 
service or, indeed, for many years after service.  Moreover, 
although treated during service, in Verdon v. Brown, 8 Vet. 
App. 529 (1996), the Court held that the presumption of 
aggravation does not attach even where the pre-existing 
disability has been medically or surgically treated during 
service and the usual effects of treatment have ameliorated 
disability so that it is no more disabling than it was at 
entry into service.  As also already alluded to, mere 
temporary or intermittent flare-ups of a pre-existing injury 
or disease during service are insufficient to be considered 
"aggravation in service" unless the underlying condition 
itself, as contrasted with mere symptoms, has worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993; Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

There is simply no medical evidence or opinion of record 
supporting the veteran's claim that her pre-existing acquired 
psychiatric disorder was permanently exacerbated during or by 
her period of active military service.  In this regard, 
the Board emphasizes that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Board acknowledges that Dr. S.C. 
provided a July 2003 opinion attributing the veteran's 
current acquired psychiatric disorder, and worsening 
symptoms, to her military service.  But the opinion appears 
to rely primarily on the veteran's own reported history.  
However, that said, the Court has held that VA cannot reject 
a medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate and credible.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005) and Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  The 
Court has even more recently clarified in 
Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 
2008), that review of the claims file is not dispositive of 
the probative value of medical opinion evidence.  Instead, in 
all cases, it is what an examiner learns from the claims file 
for use in forming the expert opinion-and not just the 
reading of the file-that matters.  When the Board uses facts 
obtained from review of the claims file as a basis for 
crediting one expert opinion over another, it is incumbent 
upon the Board to point out those facts and explain why they 
were necessary or important in forming the appropriate 
medical judgment.

Here, Dr. S.C.'s July 2003 statement mentions the veteran 
"attests that she was a mentally stable individual prior to 
entrance into the military."  But that attestation by the 
veteran constitutes a reported history that is grossly 
inaccurate and for that matter patently incredible, 
especially inasmuch as it is otherwise well documented she 
had been hospitalized several times for extended periods 
prior to beginning her military service, the absence of which 
forms an essential basis of Dr. S.C.'s opinion.  As such, the 
Board finds this nexus opinion to be unpersuasive.

Therefore, the competent medical evidence in this case 
clearly and unmistakably shows there was no permanent 
increase in the severity during service of a 
pre-existing acquired psychiatric disorder beyond its natural 
progression.  See Paulson, 7 Vet. App. at 470-471; Crowe, 
7 Vet. App. at 246.



Moreover, in addition to the medical evidence, the Board has 
considered the veteran's lay statements in support of her 
claim.  While she may well believe that her current acquired 
psychiatric disorder was aggravated by active military 
service, as a layman without medical expertise, she is not 
qualified to render a medical opinion concerning the cause of 
this current disorder.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  

Since there is the required clear and unmistakable evidence 
establishing the veteran's pre-existing acquired psychiatric 
disorder was not aggravated by her military service beyond 
the condition's natural progression, her claim must be 
denied.  See 38 U.S.C.A. § 1111, 1132, 1137; 
38 C.F.R. § 3.304(b).  See also Wagner, supra; VAOPGCPREC 3-
2003; Cotant, 17 Vet. App. at 131.  See, too, 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; and Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder, on the basis of either incurrence or 
aggravation.  So there is no reasonable doubt to resolve in 
the veteran's favor, and her claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The claim for service connection for an acquired psychiatric 
disorder, including bipolar disorder and PTSD due to MST, is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


